Citation Nr: 0108869	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  94-19 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran had service from April 1966 to January 1968.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico.

A Board hearing was held in October 2000, before the 
undersigned Board Member rendering this decision, sitting in 
Washington, DC.  The undersigned Board Member had been 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102 (West 1991 & Supp. 2000).  A transcript of 
the hearing testimony is on file.


REMAND

There are recorded diagnoses of PTSD in this case.  The 
appellant has claimed that he was in combat like situations 
in that the hospital that he was working in was partly blown 
up.  He has also reported other stressors that have not been 
verified.  These matters are potentially subject to 
verification.  In view of a recent change in the law as 
discussed below, additional development is indicated.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
For this and other reasons, remand is indicated.

After a review of the claims file, the Board concludes that 
due process requires a remand of the case.  In particular, 
although the veteran has a current diagnosis of PTSD, there 
does not appear to have been any attempt made to verify the 
veteran's stressors with the United States Armed Services 
Center for Research of Unit Records (USASCRUR) (formerly the 
U.S. Army and Joint Services Environmental Support Group 
(ESG)) or other appropriate organization.  Additional 
information regarding causalities in the veteran's unit could 
possibly be obtained from the National Archives and Records 
Administration (NARA), and unit verification could be 
obtained from the Official Military Personnel File (OMPF).  
However, the evidence does not reveal that an attempt was 
made to obtain these records.  

Further, the veteran should be afforded an opportunity to 
furnish information and/or evidence with regard to his 
alleged stressors which is more specific than that he has 
already provided to the RO.  It should be noted that vague 
assertions cannot be verified and the veteran must be as 
specific as possible with respect to dates, personnel 
involved, etc.  Moreover, consideration should be given to 
the issue with reference to the recently revised rating 
criteria for service connection for PTSD, 38 C.F.R. 
§ 3.304(f), which was amended on June 18, 1999, and made 
effective to March 7, 1997.  See 38 C.F.R. § 3.304(f) (1999).  

Finally, the veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for PTSD not 
already associated with the claims file.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, or 
treatment center specified by the veteran 
to request specifically any and all 
medical or treatment records or reports 
relevant to the above mentioned claim.  
All pieces of correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims folder.  If private treatment is 
reported and those records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999).  

2.  The RO should provide the veteran 
with an opportunity to furnish additional 
information (including more specifics) 
with regard to the events and incidents 
he cites as stressors, as necessary.  In 
particular, the RO should advise him that 
he should furnish information as specific 
as possible as to the names, dates, and 
places of such events, and the persons 
involved therein.  

3.  To the extent the veteran has 
previously submitted correspondence 
regarding stressors, and if any such 
additional information is forthcoming 
from the veteran, the RO should request 
that this information be verified by 
USASCRUR or other appropriate 
organization as possible.  Attempts 
should also be undertaken to ascertain 
where the veteran's unit/ship was 
located, and the duties that the unit 
performed, to include training exercises 
and any references to deaths on the ship.

4.  The RO should attempt to obtain the 
Morning Reports (MR's), DA Form 1 (or 
similar form) from the Director, National 
Archives and Records Administration 
(NARA) or other appropriate sources.  All 
requests, negative responses, and 
information obtained should be associated 
with the claims files.  The veteran 
should also be notified of any negative 
results.  38 C.F.R. § 3.159 (1999). 

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

6.  The RO should then readjudicate the 
issue of entitlement to service 
connection for PTSD.  If information is 
submitted which creates the need for 
additional medical opinion or 
examination, such opinion/examination 
should be scheduled.  The claims folder 
should be available to any medical 
professional prior to any review and 
opinion.  In the event the benefits 
sought are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case, including all appropriate 
regulations, and afforded a reasonable 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, as in 
order, in conjunction with appropriate procedures.  No action 
is required of the appellant until he is notified.  The Board 
intimates no opinion as to the ultimate outcome in this case 
by the action requested herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




